        Case 4:20-cv-00062-MSH Document 35 Filed 05/07/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

J.N.C.G.,                                 :
                                          :
                     Petitioner,          :
                                          :
v.                                        :      CASE NO. 4:20-CV-62-MSH
                                          :            28 U.S.C. § 2241
Warden, STEWART DETENTION                 :
CENTER, et al.,                           :
                                          :
                 Respondents.             :
_________________________________

                                         ORDER

       Pending before the Court is Petitioner’s motion for attorney fees (ECF No. 32) under

the Equal Access to Justice Act (“EAJA”).         On April 3, 2020, Petitioner filed his

application for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (ECF No. 1),

contending that his detention under 8 U.S.C. § 1226(c) had become unreasonably

prolonged in violation of the Fifth Amendment Due Process Clause. After applying the

five-factor test outlined in Sopo v. United States Attorney General, 825 F.3d 1199 (11th

Cir. 2016), vacated on other grounds, 890 F.3d 952 (11th Cir. 2018), the Court granted

Petitioner’s application for habeas relief in part, concluding that his sixteen months’

detention without a bond hearing did not comport with due process. Order 16, Aug. 26,

2020, ECF No. 22.       The Court ordered Respondents to provide Petitioner with an

individualized bond hearing, but it rejected his contention that the Government should bear

the burden of proving he was not a flight risk or danger to others. Id. at 16-17. The United

States Court of Appeals for the Eleventh Circuit issued its mandate (ECF No. 31)
         Case 4:20-cv-00062-MSH Document 35 Filed 05/07/21 Page 2 of 3




dismissing Respondents’ appeal on February 23, 2021.             Petitioner timely filed his

application for fees (ECF No. 32) on March 24, 2021. Respondents filed a response (ECF

No. 34) on April 28, 2021. The motion is ripe for review.

       The EAJA provides that:

       a court shall award to a prevailing party other than the United States fees and
       other expenses . . . incurred by that party in any civil action . . . brought by
       or against the United States in any court having jurisdiction of that action,
       unless the court finds that the position of the United States was substantially
       justified or that special circumstances make an award unjust.

28 U.S.C. § 2412(d)(1)(A). The Supreme Court has identified four conditions for the

award of fees under the EAJA:

       (1) that the claimant [is] a ‘prevailing party’; (2) that the Government’s
       position was not ‘substantially justified’; (3) that no ‘special circumstances
       make an award unjust’; and, (4) pursuant to 28 U.S.C. § 2412(d)(1)(B), that
       any fee application be submitted to the court within 30 days of final judgment
       in the action and be supported by an itemized statement.

Comm’r, I.N.S. v. Jean, 496 U.S. 154, 158 (1990). Here, Respondents concede the first,

third, and fourth conditions but contend their position was substantially justified. Resp’ts’

Resp. to Mot. for Fees 3, ECF No. 34. “A position of the United States is substantially

justified if it is ‘justified to a degree that could satisfy a reasonable person.’” Kurapati v.

U.S. Citizenship and Immigr. Servs., 700 F. App’x 974, 976 (11th Cir. 2017) (per curiam)

(quoting Pierce v. Underwood, 487 U.S. 552, 565 (1988)). “The government bears the

burden of showing that its position was substantially justified.” City of Brunswick, Ga. v.

United States, 849 F.2d 501, 504 (11th Cir. 1988). The Court agrees that Respondents’

position was substantially justified.



                                              2
          Case 4:20-cv-00062-MSH Document 35 Filed 05/07/21 Page 3 of 3




         Detention of aliens falling under the provisions of 8 U.S.C. § 1226(c) is mandatory.

Jennings v. Rodriguez, --U.S.--, 138 S.Ct. 830, 846 (2018). Accordingly, applicable

regulations prohibit release of criminal aliens except under circumstances that were not

applicable here. 8 C.F.R. § 1236.1(c)(1)(i). And while the Court applied the Sopo factors

to conclude that Petitioner’s prolonged detention without a bond hearing violated due

process, “no bright-line rule exists to deem a certain length of detention automatically

unreasonable.” Haji S. v. Barr, No. 18-3493 (PAM/LIB), 2020 WL 134814, at *1 (D.

Minn. Jan. 13, 2020). In fact, Sopo was vacated, and there are currently no published or

unpublished Eleventh Circuit decisions confirming that the Sopo factors apply to § 1226(c)

detainees’ due process challenges or discussing what other specific factors may be

considered. Thus, while some of Respondents’ arguments were stronger than others and

the Court rejected their Demore-oriented approach, the Court concludes that their position

was substantially justified. 1 Thus, Petitioner’s motion for attorney’s fees (ECF No. 32) is

DENIED.

         SO ORDERED, this 7th day of May, 2021.

                                              /s/ Stephen Hyles
                                              UNITED STATES MAGISTRATE JUDGE




1
    Respondents relied heavily on Demore v. Kim, 538 U.S. 510 (2003).
                                               3
